Citation Nr: 9920453	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-10 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant, [redacted], [redacted]

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for schizophrenia.  


FINDINGS OF FACT

1.  In a March 1991 rating decision, the RO denied service 
connection for schizophrenia.  

2.  The evidence received subsequent to March 1991 regarding 
a claim for service connection for schizophrenia, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1991 decision denying service connection for 
schizophrenia is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the March 1991 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In a March 1991 decision, the RO denied service connection 
for schizophrenia.  The RO used the term "nervous 
condition" to describe schizophrenia and other similar 
mental disorder diagnoses then of record.  This decision is 
final.  38 C.F.R. § 20.1100 (1998).  The question presently 
before the Board is limited to whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108, 
7104 (West 1991); 38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for  schizophrenia in a March 1991 decision.  In 
making its decision, the RO found that the veteran's 
schizophrenia condition existed prior to service, and that 
the evidence submitted since the previous denial of service 
connection was not new and material so as to reopen the 
veteran's claim.  The evidence received since the March 1991 
RO rating decision includes a May 1998 letter from Frank G. 
Pratt, Jr., M.D., a May 1998 statement from the veteran in 
support of his claim, the transcript of the veteran's August 
1998 RO hearing, junior high and high school records of the 
veteran, lay statements from [redacted], [redacted], 
[redacted], [redacted], and the 
veteran's mother, a copy of the inservice medical evaluation 
board proceedings, and the transcript from the March 1999 
Board Video Conference hearing.     

The Board finds that while most of this evidence may be 
considered new, none of it is material to the veteran's claim 
in that none provides any evidence of a nexus between the 
veteran's current schizophrenia condition and an inservice 
disease or injury.  There remains no competent medical 
evidence to contradict the service medical discharge board 
findings that the veteran's schizophrenia existed prior to 
service and was not aggravated by service.  
           
The May 1998 letter from Dr. Pratt is new in that it has not 
previously been considered by the Board, but it is not 
material to the veteran's claim.  In this letter Dr. Pratt 
describes his treatment of the veteran for chronic 
schizophrenia.  He describes the veteran's mental condition 
as schizophrenia, residual type, for which he has been seeing 
the veteran since April 1983.  He states that the veteran is 
taking prescribed medication that addresses primary and 
secondary schizophrenic symptoms.  Dr. Pratt also writes that 
when the veteran was questioned about the onset of  
schizophrenia, he stated that his weekly guard duty 
assignment caused his psychiatric problems.  The Board notes 
that Dr. Pratt did not render an opinion as to when the 
veteran's schizophrenia originated.  For this reason, the 
letter is not material to the veteran's claim because it does 
not provide an opinion from a competent medical authority 
regarding the etiology of his schizophrenia. 
  
The May 1998 statement by the veteran is likewise new but not 
material to his service connection claim.  In this statement, 
the veteran states that his "nervous condition" was caused 
by inservice guard duty that disrupted his sleeping, and 
caused him to be hospitalized for psychiatric problems for 
four months.  The veteran also alludes to the May 1998 letter 
from Dr. Pratt, previously discussed.  This statement from 
the veteran does not state that Dr. Pratt believes that the 
veteran's psychiatric condition was caused by service, and 
does not otherwise provide the essential causal connection 
from a medical authority that would make this statement 
material to his claim.     

The veteran also submits lay statements from family and 
friends, namely [redacted], [redacted], 
[redacted], [redacted], and the veteran's mother, in 
support of his attempt to reopen his claim.  These statements 
are also new, but not material to his claim.  These 
statements from these individuals essentially describe how 
the veteran appeared normal to them, with no psychiatric 
disorders, before entry into the service, and then after 
service discharge they noticed that he had significant 
psychiatric problems.  While these statements may be an 
accurate description of the symptomatology that they each 
observed of the veteran, it does not satisfy the medical 
question of when this mental disability began.  The evidence 
does not show that any of them are medical authorities 
competent to determine the etiology of a disease.

The veteran's school records that have been received into the 
record are also new but not material to his claim.  The 
records are partial accounts of his attendance and grades 
from junior high and high school.  While the Board can only 
surmise that these records were submitted to infer the 
veteran's mental condition before entering the service, they 
do not add any material evidence to determine the etiology of 
his current schizophrenia.

The copy of some of the veteran's service medical evaluation 
board proceedings is not new evidence because it has already 
been considered by VA, and in fact is the strength of the 
argument against service connection for schizophrenia.  

The veteran's testimony, along with the testimony from 
[redacted] and [redacted], at the veteran's August 1998 RO 
hearing and again at the March 1999 Board hearing is new but 
is also not material to his service connection claim.  In 
each of these hearing the veteran and his lay witnesses 
present testimony that essentially describes how the veteran 
showed no signs of a psychiatric disorder before entering the 
service and then due to his service, as exemplified by the 
medical evaluation board proceedings that led to his service 
discharge, he developed his current schizophrenia condition.  
While the Board finds the observations of the veteran and his 
lay witnesses to be credible, this testimony does not 
alleviate the essential problem with the veteran's claim -- a 
nexus between his current schizophrenia and his service, as 
provided by competent medical authority.  Thus, the Board 
must conclude that the testimony from each of the hearings is 
not material to the service connection claim.       

As none of the evidence added to the record since the RO's 
March 1991 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a nexus between any disease or injury during 
service and a current schizophrenia disability, the Board 
concludes the additional evidence does not constitute new and 
material evidence sufficient to reopen the claim for service 
connection for schizophrenia.  Therefore, the March 1991 
decision remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decision and the statement of the case and supplements 
thereto, which explained that new and material evidence was 
needed to reopen the claim, and indicated what would 
constitute such evidence.  Furthermore, by this decision, the 
Board informs the veteran of the type of new and material 
evidence needed to reopen his claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for schizophrenia.  The benefits 
sought on appeal regarding this claim remain denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

